Citation Nr: 0835805	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-22 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disorder, 
including herniated disc at L4-L5 with degenerative changes 
of the lumbar spine, to include as secondary to service-
connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel





INTRODUCTION

The veteran had active service from November 1972 to November 
1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in March 2008.  At 
that time, a remand was ordered to accomplish additional 
development.  

This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the veteran 
will be notified when further action on his part is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board is of the opinion that VA's duty to assist 
includes affording the veteran a new VA examination under the 
facts and circumstances of this case.

A VA examination was afforded in September 2003, and was 
followed by two supplemental opinions by VA examiners in 
October 2003 and April 2008.  While the October 2003 VA 
examination report contains an opinion regarding the 
relationship between the veteran's service-connected knee 
disabilities and his current back disorder, the examiner did 
not clearly provide any opinion as to whether the veteran's 
back disorder was aggravated by the knee disabilities.  To 
interpret the examiner's opinion as stating that the knee 
disabilities neither caused nor aggravated the back disorder 
would be conjecture on the Board's part.  Thus, additional 
clarification is required on this point in order for the 
Board to make a decision.

Additionally, the April 2008 VA examination report states 
that the findings on the current thoracic films, specifically 
the wedging of the bodies of T11 and T12, are congruent with 
the veteran's 1985 report of T12 pain and the clinical 
history of injury.  However, it is not clear whether those 
findings are the source of the veteran's current back 
disorder.  In other words, it is not clear from the report 
whether there are current residuals from the T12 injury in 
1985.  Thus, a new examination is needed to address these 
issues.     

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran an examination 
with regard to his back disorder.  
Specifically, the examiner should address 
the issues of whether it is at least as 
likely as not that the veteran's low back 
disorder was incurred in active service, 
as well as whether it is at least as 
likely as not that the knee disabilities 
caused or aggravated his current back 
disorder (causation and aggravation 
should be addressed separately).  
Additionally, he should state whether 
there are any residuals from the 1985 T12 
injury given the April 2008 examiner's 
opinion that the x-ray findings were 
congruent with the history of the 1985 
injury.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The claims file must be 
made available to the examiner for review 
in associated with this examination.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




